976 F.2d 46
298 U.S.App.D.C. 98
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Herbert E. DICKSON, Appellant,v.OFFICE OF PERSONNEL MANAGEMENT.
No. 91-5363.
United States Court of Appeals, District of Columbia Circuit.
Aug. 31, 1992.Rehearing and Rehearing En BancDenied Dec. 10, 1992.

Before BUCKLEY, SENTELLE and KAREN LeCRAFT HENDERSON, Circuit Judges.

ORDER

1
Upon consideration of the motion for summary affirmance, the memorandum in opposition thereto, and the reply, it is


2
ORDERED that the motion for summary affirmance be granted substantially for the reasons stated by the district court in its memorandum opinion filed August 27, 1991.   The court applied the correct legal standard, and its findings of fact are not clearly erroneous.   The merits of the parties' positions are so clear as to justify summary action.   See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam);   Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 U.S. 994 (1980).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir. Rule 15.